ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to “further comprising a fluid dispenser, which is provided in such a way that, in an operating state, for forming an immersion fluid layer between the multilayer film and the first contact block the multilayer film is capable of being applied with an immersion fluid from the fluid dispenser and the electromagnetic primary radiation is capable of being guided from the first contact block via the immersion fluid layer onto the multilayer film", classified in G01N2021/8438.
II. Claims 3-6, 8-10, 17, drawn to “wherein the radiation source is arranged on one side of the first contact block in such a way that the electromagnetic primary radiation is capable of being guided along an axis into the first contact block and a reflector is arranged twisted to the axis in such a way that the electromagnetic primary radiation is capable of being focused onto the multilayer film" (from claim 3), classified in G01B9/02049.
III. Claim 7, drawn to “further comprising an interferometer configured to divide a source radiation which is capable of being generated by the radiation source into the electromagnetic primary radiation and a reference beam by a beam splitter of the interferometer”, classified in G01B11/0675.
IV. Claim 11, drawn to “wherein the radiation source is a radiation source configured to generate electromagnetic primary radiation of high coherence length”, classified in G01B11/02007.
V. Claim 12, drawn to “wherein the separating member is arranged at a lower side of the feeding roller”, classified in G01B11/0691.
VI. Claims 13-16 and 20, drawn to “A method for determining a layer thickness in the multilayer film with the device according to claim 1, the method comprising: creating the contact between the first contact surface and the multilayer film; guiding the electromagnetic primary radiation from the first contact block onto the multilayer film; detecting the electromagnetic secondary radiation emitted by the multilayer film, the secondary radiation being induced by the interaction of the primary radiation with the multilayer film” (from claim 13), classified in G01B11/0625.
VII. Claim 18, drawn to “wherein the radiation source is a laser”, classified in G01B11/02007.
VIII. Claim 19, drawn to “wherein the radiation source is a broadband light source”, classified in G01B9/02091.

Note that claim 1 will be examined along with one of Inventions I-VIII.

Claim 1 link(s) inventions I-VIII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-VIII are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Upon election of invention II, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA.	Claims 4-6, 9 and 10, drawn to “wherein the first contact block is a first transport roller rotatable around a first axis of rotation and the first contact surface is a first transport surface” (from claim 4), classified in G01B11/0691.
IB.	Claim 8, drawn to “wherein the reflector is a mirror” (from claim 8), classified in G02B5/08.
IC.	Claims 17, drawn to “wherein the reflector is an off-axis parabolic mirror” (from claim 17), classified in G01B9/02035.
Note that claims 1 and 3 will be examined along with one of Inventions IA-IC.

Claims 1 and 3 link(s) inventions IA-IC.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 3.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions IA-IC are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

8.	Upon election of invention VI, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA1.	Claims 14, 16 and 20, drawn to "further comprising applying an immersion fluid from a fluid dispenser to the multilayer film to form an immersion fluid layer between the multilayer film and the contact block” (from claim 14), classified in G01B9/02015.
IA2.	Claim 15, drawn to “wherein the secondary radiation is a secondary radiation transmitted by the multilayer film or reflected by the multilayer film”, classified in G01B11/0625.

Note that claims 1 and 13 will be examined along with one of Inventions IA1 or IA2.

9.	Claims 1 and 13 link(s) inventions IA1 and IA2.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 13.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
10.	Inventions IA1 and IA2 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

11.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffery Howell on 05/27/2022 a provisional election was made without traverse to prosecute the invention of II and sub-invention IA, claims 4-6, 9 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 7, 8 and 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “twisted” in claim 3 is a relative term which renders the claim indefinite. The term “twisted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is unclear what kind of optical requirements applicant is intended to limit the light to with the term “twisted”, for example is twisted relative to the axis implying a rotationally rotated mirror, or a mirror that is simply bent (i.e. curved) relative to the optical axis.  The instant disclosure fails to further clearly define what the term “twisted” actually means.  The instant disclosure appears to simply show the mirror arranged perpendicular to the optical axis x, though the mirror is parabolic so perpendicular is also perhaps not the most precise definition.  As such again it is unclear what is within and outside the metes and bounds of the term “twisted”.  For examination purposed the examiner is interpreting any of the above suggestions as within the scope of “twisted.
Regarding claims 3 and 10, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner notes that the cited portion of the MPEP is directly tied to “for example”.  However, the overarching concept remains the same between the two phrases.  Specifically, it is unclear when using the phrase “capable of” if the limitations following the phrase are intended to be positive recitations or merely options that the system may use/have.  As such, for examination purposes the examiner is finding the limitations following capable of as optional and not necessarily limiting in the instant claim in question.  This logic likewise applies to claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorin et al. (U.S. Patent No. 5,850,287).
	As to claim 1, Sorin discloses and shows in figure 3, a device for determining a layer thickness in a multilayer film, comprising: 
a radiation source (12) configured to generate an electromagnetic primary radiation (col. 3, ll. 41-43); 
a detector (22) configured to detect an electromagnetic secondary radiation emitted by the multilayer film (15 or 115), the secondary radiation being induced by an interaction of the primary radiation with the multilayer film (col. 3, ll. 43-50; and ll. 61-67; col. 4, ll. 33-35); and 
a first contact block (171) transparent to the electromagnetic primary radiation and having a first contact surface for creating contact with the multilayer film (col. 4, ll. 21-23 and ll. 42-45, 
Sorin does not explicitly disclose where the radiation source arranged on the first contact block in such a way that the electromagnetic primary radiation is guided from the first contact block onto the multilayer film.  Sorin also discloses that the system in intended to be shipped 
However, Sorin does disclose in (col. 3, ll. 39-50) the use of a light source that guides light into the fiber 161 and subsequently past the first contact block to the film under test.  Sorin simply lacks explicitly disclosure that the radiation source is arranged on the first contact block.  Nevertheless the concept of putting the light source inside the system and not in some external housing is an obvious rearrangement of parts and would make the device easier to ship to a manufacturing site as disclosed in (col. 4, ll. 37-39) In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The examiner further notes for compact prosecution that case law is also present for supporting that integrating two objects into one is obvious.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sorin where the radiation source arranged on the first contact block in such a way that the electromagnetic primary radiation is guided from the first contact block onto the multilayer film in order to provide the advantage of expected results and increased efficiency in including the light source inside and “on” the first contact block one can produce a more compact a robust system capable of easier deployment in the field of measurement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sorin in view of Shakespeare et al. (U.S. PGPub No. 2012/0281427 A1).
As to claim 3, Sorin does not explicitly disclose a device, wherein the radiation source is arranged on one side of the first contact block in such a way that the electromagnetic primary radiation is capable of being guided along an axis into the first contact block and a reflector is arranged twisted to the axis in such a way that the electromagnetic primary radiation is capable of being focused onto the multilayer film.  
However, Shakespeare does disclose and show in figures 1 and 2 and in ([0035]) the use of a light pipe similar to the optical fiber of Sorin to relay light to the web (i.e. film) under test.  This is done via controlled reflections at desired angles (which the examiner is interpreting as “twisted”) with the use of reflectors (212, 214  or 216).  For the same reason as done in Shakespeare these reflectors could be modified into Sorin to allow illumination of the film under test at multiple locations via one input device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sorin wherein the radiation source is arranged on one side of the first contact block in such a way that the electromagnetic primary radiation is capable of being guided along an axis into the first contact block and a reflector is arranged twisted to the axis in such a way that the electromagnetic primary radiation is capable of being focused onto the multilayer film in order to provide the advantage increased accuracy and efficiency  in using a reflector system as done in Shakespeare one can examine more areas of the film/web under test with the use of a single light pipe/fiber and gain a more detailed data set on the film under test.
 	As to claim 4, Sorin discloses a device, wherein the first contact block is a first transport roller (explicitly shown in figure 3) rotatable around a first axis (shown by arrows in figure 3) of rotation and the first contact surface is a first transport surface (also explicitly shown in figure 3) (col. 4, ll. 36-47).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sorin in view of Shakespeare et al. further in view of Aspnes et al. (WO 2013/074607 A1).
As to claim 5, Sorin discloses a device, wherein the reflector is arranged in the first transport roller by a stationary support body (161 clearly shown holds the fiber, more clearly shown in figure 2) (col. 4, ll. 35-36) 
Sorin in view of Shakespeare does not explicitly disclose a device, and, in a rotation gap between the support body and the first transport roller rotatable around the support body, an immersion fluid is arranged to suppress a reflection by avoiding a refractive index change at a material boundary.  
However, Aspnes does disclose in and show in figure 3 and in ([0035]; [0036]) the use of a roller system (at least 312 and 314) that guide a web (320) that uses an index matching fluid (319) in conjunction with an optical system (322 and 330) in order to avoid unwanted interference patterns.  The examiner further takes Office Notice that using an index matching fluid in optical systems to match indices of refraction along light paths is very well known and used commonly in microscopic analysis systems to again direct light as desired without undesired reflections or refractions away from the desired endpoint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a device, and, in a rotation gap between the support body and the first transport roller rotatable around the support body, an immersion fluid is arranged to suppress a reflection by avoiding a refractive index change at a material boundary in order to provide the advantage of increased accuracy and expected results in using a common index matching fluid technique one can ensure that between varying index medium the light path is kept more constant for more efficient relaying of light throughout the system.
 	As to claim 6, Sorin as Modified by Shakespeare discloses a device, wherein the reflector is arranged in the support body and the support body includes a solid material or is filled with an immersion fluid (As noted above Shakespeare uses a light pipe while further Sorin uses an optical fiber, both of which can be considered solid material support bodies) (Sorin, col. 3, ll. 45-47; Shakespeare [0035], ll. 1-2; therefore the same modification and motivation as applied above teaches the noted claim language).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sorin in view of Shakespeare et al. further in view of Hougham (U.S. Patent No. 6,404,491 B1).
As to claim 9 and 10, Sorin in view of Shakespeare doesn’t explicitly disclose a device, further comprising a second transport roller with a second transport surface configured to transport the multilayer film, the second transport surface serving to transport the multilayer film, which is arranged between the first and the second transport surface or wherein the first transport roller comprises an elastic coating on the first transport surface, the elastic coating is transparent for the electromagnetic primary radiation and in an operating state a pressure is capable of being exerted on each other by the first transport roller and the second transport roller such that a distance between the first transport roller, the second transport roller and the multilayer film is minimized by the elastic coating and air is capable of being displaced from a contact area of the first transport roller and the multilayer film.
However, Hougham does disclose and show in figures 3A-3B and in (col. 3, ll. 60-66; col. 4, ll. 11-20; col. 6, ll. 21-40) the use of a multitude of rollers (2, 16 and 14), 2 and 14 specifically in contact with the sample under test 8.  In the case of roller 2, it is a transparent element that allows control of light to the sample under test.  As disclosed both rollers apply slight pressure to the sample under test so friction can be used to move the web.  As disclosed further the transport rollers can electrometric or rubber wheels to allow advantages.  Firstly as disclosed they interact with the light in a predictable manner so that any reflection signal from the rollers themselves can be subtracted.  Further obviously in using rubber rollers as extremely well known in the art the sample can be more carefully handled thus avoiding potential damage to the web/film under test.  Again obviously in using a dual roller system the idea is to exert pressure and reduce the distance between both rollers so that friction can be used in the two contact areas to allow web/film movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sorin in view of Shakespeare with a device, further comprising a second transport roller with a second transport surface configured to transport the multilayer film, the second transport surface serving to transport the multilayer film, which is arranged between the first and the second transport surface or wherein the first transport roller comprises an elastic coating on the first transport surface, the elastic coating is transparent for the electromagnetic primary radiation and in an operating state a pressure is capable of being exerted on each other by the first transport roller and the second transport roller such that a distance between the first transport roller, the second transport roller and the multilayer film is minimized by the elastic coating and air is capable of being displaced from a contact area of the first transport roller and the multilayer film in order to provide the advantage of expected results and increased efficiency in using a common dual roller system with soft roller surfaced (i.e. elastic coated) one can relay a web/film under test in a cautious manner potentially reducing damage to the web/film under test while further creating a known subtraction signal if reflections occur from the rollers used, to produce more accurate measurement data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886